IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: DECEMBER 16, 2021
                                                      NOT TO BE PUBLISHED


                  Supreme Court of Kentucky
                                    2020-SC-0368-MR

BOBBY L. HAMMONDS                                                     APPELLANT


                   ON APPEAL FROM JACKSON CIRCUIT COURT
                     HONORABLE OSCAR G. HOUSE, JUDGE
                          CASE NO. 18-CR-00021-001
V.


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      This case comes before the Court on appeal as a matter of right1 by

Bobby Hammonds, the Appellant, from the judgment and sentence of the

Jackson Circuit Court. After a jury trial, Bobby was found guilty of two counts

of complicity to commit murder and one count of tampering with evidence. The

jury recommended a sentence of fifty years on each count of complicity to

commit murder, and five years for the tampering with evidence charge, to be

served concurrently for a total of fifty years. The Circuit Court followed the

recommendation and imposed the sentence. Bobby timely appealed.

      He puts forth only two arguments. First, that he was entitled to a

directed verdict as there was insufficient evidence on the element of intent for




      1   Ky. Const. § 110(2)(b).
the complicity to commit murder charges. Second, hearsay testimony of

Detective Adam Hall unduly prejudiced the jury.

      For the following reasons, we affirm.

                      I. Factual and Procedural Background

      On December 28, 2017, the season of peace and goodwill amongst men

was shattered by the murders of Joie Marcum and Whitney Venable. For Bobby

and Terry Hammonds,2 the day was practically conceived in violence.

      That morning, Marcum and Venable drove to the Hammonds’ property.

An altercation between Terry and Marcum ensued. Precisely why is unclear

from the record. One witness, Greta Hammonds, the now-estranged wife of

Terry, testified Marcum and the Hammonds had a pre-existing dispute over

money. Another witness, Pam Lainhart, Bobby’s former girlfriend, was present

at the house that morning, testified Marcum pointed a gun at Venable, causing

Terry to disarm him and the two to scuffle.3 Eventually the fight ended.

Marcum declared he was going to get a friend, Joe Isaacs, and would be back.

He and Venable drove away.

      Marcum’s threat to return with aid caused Terry and Bobby to search for

a gun. Bobby eventually acquired a .30-30 rifle although it is unclear who


      2 Terry Hammonds is brother to Bobby. He is integrally involved in the events
described so we refer to each brother by his first name. Terry has not yet gone to trial;
thus, the presumption of innocence still attaches to him. Cecil v. Commonwealth, 294
Ky. 44, 170 S.W.2d 882, 885 (1943). For Bobby, however, no such presumption exists
on appeal. Tamme v. Commonwealth, 973 S.W.2d 13, 39 (Ky. 1998) (Noting “the
presumption of innocence applies only to the guilt phase of a trial.”)
       3 Another discrepancy about what occurred that morning relates to Bobby’s

involvement in the altercation. Lainhart testified he did not participate at all. Greta
Hammonds testified that he did participate and had used a hammer to beat Marcum.
                                            2
provided the rifle to him. In a police interview, Bobby stated they drove to the

homes of two individuals searching for a gun but were denied. By the time they

arrived at the home of Matt Harrison, Bobby had the rifle. Harrison happened

to have a few .30-30 rounds which Bobby accepted when offered.

      The brothers then drove to the home of Joe Isaacs. They were driving

Lainhart’s black SUV. They arrived at approximately 1:38 p.m. Video evidence

from a neighbor’s security camera shows the incident. Testimony indicates the

brothers drove up the driveway speedily, causing Issacs to go outside and see

what the commotion was about. Terry, who was driving, struck Isaacs with the

vehicle but not hard enough to force Issacs to the ground. An argument ensued

but quickly ended. The video shows the brothers leaving just two minutes later,

at 1:40 p.m. Heather Owens, Isaacs’ girlfriend, testified as they were leaving

Terry yelled “shoot him.” Bobby stuck the rifle out of the window and fired one

round in the air.

      Approximately one hour later, Brian Davidson was driving along Rock

Lick Road, which is practically a one-lane road. Davidson encountered a car

stalled in the middle of it. It was the vehicle of Marcum and Venable. Both were

present but passed out from narcotics.4 Davidson knocked on the window and

roused Marcum, who informed Davidson the car was out of gas and asked if he

could call his mother, Carol Isaacs. Davidson had no cell service but promised

to make the call. He maneuvered around Marcum’s vehicle and made it to the



      4 The  Medical Examiner who performed the autopsies testified to several drugs
in both victims’ systems.
                                          3
end of the road where cell service was restored. He encountered Donnie Gray

along the way and told him of Marcum’s vehicle problem. Gray informed

Davidson he was not going that far down the road. Davidson stopped to call

Ms. Isaacs and informed her Marcum needed gas. Records indicate this call

was made at 2:59 p.m.

      While making that call, Davidson saw a black SUV turn down Rock Lick

Road in the direction of Marcum’s vehicle. He testified he knew the vehicle to

belong to Terry but could not say whether Terry was driving or if multiple

persons were in the vehicle. Instead, he only conceded he may have told the

police during interviews that he saw Terry driving.

      Charisma Cook testified she got stuck in traffic due to road work on her

way from work shortly after 3:00 p.m. While in line she saw a black SUV

speedily approaching from behind and ignoring directions to stop by the road

worker.5

      Just before the road work incident, back on Rock Lick Road, Kenneth

and Denise Cox turned onto the road. Kenneth testified he saw the black SUV

driving speedily towards him. He identified both Terry and Bobby. Then they

came upon Marcum’s vehicle engulfed in flames. At 3:16 pm, Denise Cox called

emergency services for help. The authorities came, put out the fire, and

secured the scene.



      5 The  road worker, Kenneth Baldwin, testified that he was directing traffic and
recounted the black SUV driving by, ignoring him. He placed that incident at 2-2:30
p.m. But he also testified that he saw smoke coming from close by contemporaneous
with that incident.
                                           4
        Greta Hammonds testified both brothers separately confessed to her the

details of the murders. Terry confessed they encountered Marcum and Venable

on Rock Lick Road but maintained Marcum drew his gun on the brothers, so

Terry shot him in the stomach. The bullet passed through Marcum’s body and

entered Venable. She was alive but in obvious pain. Terry shot her in the head

and set the car aflame.

        Subsequently, Greta testified, she told Bobby of Terry’s confession.

Bobby denied that Terry shot the victims. Instead, Bobby claimed responsibility

stating he shot Marcum in the head. He also attested to the bullet passing

through Marcum and entering Venable. He then told her she would not suffer

long and shot her in the head. Bobby did agree, however, Terry set the car on

fire. Bobby also told Greta he could not get the image of Venable out of his

head.

        The fire did significant damage, particularly to Venable’s body. The

Medical Examiner could definitively state Marcum died from a gunshot wound

to the head and was dead prior to the fire. Venable’s cause of death, however,

could only be attributed to an unknown head trauma but she too died before

the fire.

        Det. Adam Hall of the Kentucky State Police was the lead investigator.

Pertinent to our review, Det. Hall testified to the recovery of a .30-30 shell

casing at the scene of the crime. Sometime after the murders, Bobby sought to

get rid of his .30-30 rifle by selling it to a friend, Anthony Turner. Turner then

sold it to Mark Foley. Foley did some refurbishing work and pawned the gun in

                                         5
Estill County. The rifle was recovered at the pawn shop. Lawrence Pilcher,

KSP’s firearms examiner, testified the shell casing recovered at the scene

matched the recovered rifle.

      During Det. Hall’s testimony, he made some statements that were told to

him out of court by others. At one point, he testified,

      I learned from a trooper who had spoken with Carol Isaacs who is
      the mother of Joie Marcum that she had received a phone call
      earlier that day from Brian Davidson that he had been travelling
      across Rock Lick and observed Joie Marcum and Whitney Venable
      in fact stopped on Rock Lick Road. He made contact . . . and then
      Joie informed Brian that he had run out of gas and asked him to
      call his mother to see if she could assist so he drove to the top of
      Rock Lick.

At this point, Bobby’s counsel objected to hearsay. The trial court overruled

him. In recounting his interaction with Davidson, Det. Hall testified,

      I learned from him that he was traveling across Rock Lick . . . at
      what time he observed or came upon what he recognized to be Joie
      Marcum and Whitney Venable stopped on Rock Lick Road. And he
      stopped his vehicle, exited, and made contact with them. He
      described them to be either passed out or sleeping. He had to peck
      on the window to awake them.

Further testimony of Det. Hall pertained to Donnie Gray,

      Mr. Gray wasn’t able to provide any information about the vehicle
      fire. He was coming from Sand Gap to deliver wood, turning down
      Rock Lick, and the residence he was delivering wood to was prior
      to reaching the vehicle fire. But he did witness or observe a red
      pickup that he ran into or met on Rock Lick Road.

Finally, Det. Hall made statements as to a brief interview he had with Terry,

      Uh, he was agitated. We briefly spoke and I had asked him about
      the events that had transpired at Joe Issacs and Heather Owens,
      the dispute, and he stated that was over and done with. And then I
      had asked him about them being seen traveling down Rock Lick
      just prior to this vehicle fire . . . and Terry stated he was done
      talking and didn’t want to talk any further.
                                         6
      Approximately two hours after Det. Hall’s testimony was completed, and

two other witnesses had testified, Judge House called the attorneys to the

bench. He informed defense counsel he had misspoken earlier when he

overruled the hearsay objection. Judge House conveyed his belief the

statements had not caused any prejudice. He said, “it didn’t seem to be any

harm, any foul[.]” Defense counsel agreed, and clarified his objection was to

prevent Det. Hall “getting too much in.” Judge House stated, “I don’t think he

did[.]” Counsel agreed. Finally, Judge House asked, “We don’t need to correct

that by saying anything to the jury, or anything like that?” Defense counsel

responded in the negative. As a result of this colloquy, we do not believe the

hearsay issue has been sufficiently preserved for review.6

      After the Commonwealth concluded its case-in-chief, Bobby made a

motion for a directed verdict arguing there was a lack of evidence on the

element of intent. The motion was denied. The trial court was then informed

that Bobby would not be calling any witnesses. The defense rested and

renewed the motion for directed verdict, repeating the same arguments. The

second motion was denied as well. After the guilty verdict had been rendered,

Bobby filed a motion for a new trial also arguing insufficient evidence as to

intent. That motion was denied. This issue is sufficiently preserved for review.

      We now address the merits of the appeal.


      6 When   lodging an objection, counsel must make “known to the court the action
which that party desires the court to take . . .” RCr 9.22. Defense counsel not only did
not inform the court of any remedial action it sought for the hearsay but twice
affirmed that no harm occurred and denied the need for any remedial action at all.
                                           7
                              II. Standards of Review

      We employ two different standards for the separate issues addressed.

First, “even though insufficiently raised or preserved for review . . .” we will

briefly consider the hearsay issue for palpable error and reverse the conviction

only if “manifest injustice has resulted from the error.” RCr7 10.26.

      Secondly, as to the denial of a directed verdict, we recently stated:

      [t]he legal standards for a directed verdict motion are clear: ‘if
      under the evidence as a whole it would not be clearly unreasonable
      for a jury to find the defendant guilty, he is not entitled to a
      directed verdict of acquittal.’ Trowel v. Commonwealth, 550 S.W.2d
      530, 533 (Ky. 1977). ‘The trial court must draw all fair and
      reasonable inferences from the evidence in favor of the party
      opposing the motion, and a directed verdict should not be given
      unless the evidence is insufficient to sustain a conviction. The
      evidence presented must be accepted as true. The credibility and
      the weight to be given the testimony are questions for the jury
      exclusively.’ Commonwealth v. Sawhill, 660 S.W.2d 3, 5 (Ky. 1983).
      The standard for appellate review is equally clear: ‘on appellate
      review, the test of a directed verdict is, if under the evidence as a
      whole, it would be clearly unreasonable for a jury to find guilt, only
      then the defendant is entitled to a directed verdict of
      acquittal.’ Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky.
      1991).

Eversole v. Commonwealth, 600 S.W.3d 209, 217-18 (Ky. 2020). “We construe

all evidence below in a light most favorable to the Commonwealth.”

Commonwealth v. Jones, 497 S.W.3d 222, 225 (Ky. 2016).


                                    III. Analysis

A. Det. Hall’s Hearsay Testimony was Not Palpable Error




      7   Kentucky Rules of Criminal Procedure.
                                          8
      The Commonwealth concedes that Det. Hall’s statements were hearsay.

We agree. Nonetheless, to justify reversing a conviction their admission “must

be so grave in nature that if it were uncorrected, it would seriously affect the

fairness of the proceedings.” Brewer v. Commonwealth, 206 S.W.3d 343, 349

(Ky. 2006). Indeed, if there is not a substantial possibility that the result in the

case would have been different but for the admission of the hearsay

statements, then there can be no palpable error. Id.

      Det. Hall’s hearsay statements regarding Carol Issacs and Brian

Davidson are not palpable error because both testified to the same facts that

Det. Hall recounted, and both were subject to cross-examination. As to the

hearsay statements of Donnie Gray, we find no palpable error because they

had no relevance to any issue at trial. They did not inculpate any person as to

any element of any crime charged. Gray’s relation to the events surrounding

the murders is so inconsequential neither party called him as a witness at trial.

      Finally, as to the hearsay statements of Terry, the first one admitted was

the dispute at Joe Isaacs’ house “was over and done with.” This would tend to

prove that the incident did in fact occur. But Bobby never denied the

occurrence and video evidence and other eyewitnesses demonstrated it did in

fact happen. Although the incident at Isaacs’ goes to Bobby’s participation in

the day’s events, because it was uncontested, and evidence overwhelmingly

proved it happened there is no palpable error.


      As to Terry’s second hearsay statement that he was “done talking” after

Det. Hall asked about the car fire, this is, at worst, a plainspoken invocation of

                                         9
the right to remain silent by Bobby’s co-defendant. It did not inculpate Bobby

in any element of any crime charged, and for that reason we find no palpable

error.


B. The Refusal to Grant a Directed Verdict Was Not Error

         Bobby’s argument as to the denial of a directed verdict is based wholly

upon the alleged lack of evidence as to his intent for Marcum and Venable to be

killed that day. He argues the Commonwealth did nothing more than provide a

scintilla of circumstantial evidence.

         “A person is guilty of an offense committed by another person when, with

the intention of promoting or facilitating the commission of the offense, he:

Aids, counsels, or attempts to aid such person in planning or committing the

offense.” KRS 502.020(1)(b). “A person is guilty of murder when: With intent to

cause the death of another person, he causes the death of such person or of a

third person.” KRS 507.020(1)(a).

         “[A]ccomplice liability for intentional homicide can be imposed under

KRS 502.020(1) where there is evidence that a defendant ‘actively participated

in the actions of the principal, or failed in a legal duty to prevent those actions,

with the intent that the victim's death . . . would result.’” Young v.

Commonwealth, 426 S.W.3d 577, 581 (Ky. 2014) (quoting Tharp v.

Commonwealth, 40 S.W.3d 356, 361 (Ky. 2000)).


         “The language of KRS 502.020(1) is ‘broad enough to embrace acts,

words, agreements, encouragement, incitement, and every form of participation


                                         10
in concerted criminal activity.’” Id. (internal citation omitted). Clarifying

conspiracy under KRS 502.020, we have held it


      does not necessarily require detailed planning and a concomitant
      lengthy passage of time. All that is required is that defendants
      agree to act in concert to achieve a particular objective and that at
      least one of them commit that objective. Commonwealth v.
      Wolford, 4 S.W.3d 534, 540 (Ky.1999). ‘The existence of a
      conspiracy can be proven . . . by circumstantial
      evidence.’ Id. However, absent a showing of other facts and
      circumstances connecting a defendant with the crime, mere
      presence at the scene of the crime is not sufficient to attach guilt
      to [the] defendant.
Rogers v. Commonwealth, 315 S.W.3d 303, 310 (Ky. 2010). “Intent can be

inferred from the actions of an accused and the surrounding circumstances.

The jury has wide latitude in inferring intent from the evidence.” McCoy v.

Commonwealth, 553 S.W.3d 816, 822 (Ky. 2018) (internal quotation and

citation omitted).

      We need not survey every piece of evidence produced by the

Commonwealth during its case-in-chief. It suffices to highlight only that

evidence which, upon review, demonstrates the guilty verdict was not clearly

unreasonable. First, there was the .30-30 rifle recovered from the pawn shop,

which the KSP proved was the murder weapon by matching it to the shell

casing found at the scene of the crime. There was testimony from Turner he

purchased the .30-30 rifle from Bobby subsequent to the murders and the

testimony of Foley he purchased the same rifle from Turner, refurbished it, and

then pawned it at the pawn shop where the KSP recovered it. Finally, there was

the testimony of Harrison that he knew Bobby had a .30-30 and he had given


                                         11
him a few rounds to use prior to the murders occurring. This evidence

positively linked Bobby to the crime scene and did more than merely place him

there. From this evidence, the jury could legitimately infer planning and

preparation, i.e., intent.

      Second, several witnesses testified they either saw the Hammonds in a

black SUV, or at least saw a black SUV they associated with the Hammonds, at

or near the scene of the crime, contemporaneous to when the deaths occurred.

Additionally, Lainhart testified the black SUV was her vehicle, which she let the

brothers use that day, and they did not come home until late that night.

Finally, Isaacs and Owens, as well as video evidence from their neighbor’s

security camera, confirmed that the Hammonds were indeed driving the black

SUV that day. Again, this evidence does more than merely place Bobby at the

scene. A jury could legitimately infer participatory, concerted action by him.

      Finally, there was the testimony of Greta Hammonds who detailed the

separate, albeit mutually exclusive confessions of both Bobby and Terry.

Obviously, the jury believed Terry to have been the principal actor in the

murders, lest they could not have convicted Bobby for complicity to murder.

But deeper into the minds of the jury we will not delve. The trial court was

required to assume the evidence against Bobby was true, including his

confession. Reviewing the evidence as a whole, we do not believe it was clearly

unreasonable for the jury to find guilt as to the element of intent for complicity

to commit murder. Eversole, 600 S.W.3d at 218.




                                        12
                                IV. CONCLUSION

      For the aforementioned reasons, we find no palpable error in the

admission of hearsay statements by Det. Hall, nor do we believe it was clearly

unreasonable for the jury to find guilt as to the element of intent for complicity

to commit murder. The conviction of Bobby Hammonds is affirmed.

      All sitting. Minton, C.J., and Hughes, Nickell, Lambert, VanMeter, and

Conley, JJ., concur. Keller, J. concurs in result only.


COUNSEL FOR APPELLANT:

Emily Holt Rhorer
Assistant Public Advocate
Dept. of Public Advocacy

COUNSEL FOR APPELLEE:

Daniel Cameron
Attorney General of Kentucky

Joseph A. Beckett
Assistant Attorney General




                                        13